J-S77015-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: M.C.G.                                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA

APPEAL OF: C.D., MOTHER                       No. 775 EDA 2013


             Appeal from the Decree entered February 12, 2013,
        in the Court of Common Pleas of Philadelphia County, Family
                   Court, at No: CP-51-AP-0000060-2013

BEFORE:     STABILE, JENKINS, and STRASSBURGER*, JJ.

MEMORANDUM BY STABILE, J.:                    FILED FEBRUARY 09, 2015

      C.D. (Mother) appeals from the decree entered February 12, 2013, in

the Court of Common Pleas of Philadelphia County, which involuntarily

terminated Mother’s parental rights to her minor daughter, M.C.G. (Child),

born in July of 2008.1 We affirm.

      The trial court summarized the relevant factual and procedural history

of this matter as follows.

            On June 19, 2010, the police were called to [Mother’s]
      residence after she struck . . . [Child] with a shoe and
      threatened to kill her. [Mother] left the home before the police
      arrived, and [Child] was moved to the home of a maternal aunt
      [(Aunt)]. [Child] was two years old at the time.

           On June 20, 2010, Mother visited [Child] at the home of
      [Aunt]. When [Aunt] fell asleep, Mother attempted to hang



* Retired Senior Judge assigned to Superior Court.
1
  The court entered a separate decree that same day, which involuntarily
terminated the parental rights of Child’s putative father, A.G. (Father).
Father did not appear at the termination hearing, and is not a party to the
instant appeal.
J-S77015-14


      [Child] with a bed sheet. Thankfully, a cousin intervened and
      called the police; however, Mother fled before the police arrived.

            [The Philadelphia Department of Human Services (DHS)]
      obtained an Order of Protective Custody for [Child] on June 21,
      2010, and the [C]hild was placed in the home of [Aunt]. On this
      same date, DHS learned that Mother had contacted the police
      and reported that her mother had drugs and weapons in her
      possession.   The police arrived and transported Mother to
      Episcopal Hospital for mental health treatment.

             On June 22, 2010, DHS learned that Mother threatened to
      kill [Aunt] and [Child] when she was released. Mother also
      warned that if the [C]hild was moved to her mother’s home, she
      would kill [Child] and set her mother’s house on fire.

             On June 23, 2010, a shelter care hearing was held, at
      which time the Order of Protective Custody was lifted, the
      temporary commitment to DHS was ordered to stand, physical
      custody was awarded to [Aunt], and a Stay-Away Order was
      issued against Mother. [Child] was adjudicated dependent and
      committed to DHS on June 29, 2010, and Mother was granted
      visitation upon her physician’s authorization.

             Mother’s Family Service Plan (FSP) Objectives throughout
      the pendency of this case have been: 1) to provide all requested
      information and authorization; 2) to stabilize her mental health;
      3) to meet with her psychiatrist, comply with the treatment
      recommendations and take her medication consistently; 4) to
      improve the parent-child relationship; 5) to maintain visitation;
      [6]) to meet with the agency worker and work toward her
      individual service plan objectives; [7]) to meet with the provider
      social worker to understand how her behavior resulted in injury
      to [Child]; [8]) to complete a parenting capacity evaluation; and
      [9]) to learn and use non-physical methods of discipline.

Trial Court Opinion, 4/3/13, at 2-4 (citations to the record omitted).

      On January 25, 2013, DHS filed a petition to involuntarily terminate

the parental rights of Mother. A termination hearing was held on February

12, 2013, during which the court heard the testimony of DHS social worker



                                     -2-
J-S77015-14


Jennie Cummons, psychologist Dr. William Russell, social worker Nickie

Davis, and Mother.     Following the hearing, the court entered its decree

terminating Mother’s parental rights. Mother timely filed a notice of appeal,

along with a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Mother now raises the following issues for our review.

      1. Did Petitioner, DHS, fail to establish by clear and convincing
      evidence that the [M]other’s parental [rights] should be
      terminated when the [M]other had completed or begun her
      Family Service Plan[](FSP) objectives and had never evidenced a
      settled purpose of relinquishing claim to her [C]hild nor had
      refused or failed to perform parental duties[?]

      2. Did the trial judge err in terminating the [M]other’s parental
      rights when he either ignored or rejected the recommendations
      of the petitioner’s expert witness who had detailed the plan for
      the [M]other to follow in order to remedy the conditions which
      brought the [C]hild into placement[?]

      3. Did the judge err in terminating the [M]other’s parental rights
      when there was no clear adoptive resource for the [C]hild at the
      time of the hearing[?]

Mother’s Brief at 4 (trial court answers omitted).

      We consider Mother’s claims, mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial

                                      -3-
J-S77015-14


      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Section 2511(a)(1), (2), (5), (8) and (b).2 We need only agree

with the trial court as to any one subsection of Sections 2511(a), as well as

2
  Both Mother and the trial court indicate that Mother’s parental rights were
terminated pursuant to Section 2511(a)(1), (2), (5), and (b) only. Mother’s
Brief at 8; Trial Court Opinion, 4/3/13, at 8.        However, the court’s
termination decree reveals that Mother’s rights were terminated under
Section 2511(a)(8) as well.

                                    -4-
J-S77015-14


Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,

we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

         (a) General Rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                  *    *    *

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to
            be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be remedied
            by the parent.

                                  *    *    *

         (b) Other considerations.—The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the
         parent. With respect to any petition filed pursuant to
         subsection (a)(1), (6) or (8), the court shall not consider
         any efforts by the parent to remedy the conditions
         described therein which are first initiated subsequent to
         the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).




                                      -5-
J-S77015-14


      In order to terminate parental rights pursuant to 23 Pa.C.S.A
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      Instantly, the trial court concluded that Mother’s parental rights should

be terminated in light of, inter alia, her anger and mental health issues.

Trial Court Opinion, 4/3/13, at 9. The court reasoned that “it is unlikely that

additional time will allow Mother to remedy these conditions as Mother has

consistently demonstrated her unwillingness to progress.” Id. at 12.

      In response, Mother presents several closely-related arguments. First,

Mother contends that her parental rights should not have been terminated

because she was making “significant progress” toward achieving her FSP

objectives, and because her anger management issues are not as serious as

the trial court suggests. Mother’s Brief at 8-10. Mother’s next argument is

that the trial court erred by terminating Mother’s parental rights without

giving her sufficient time to complete the recommendations presented in a

                                     -6-
J-S77015-14


parenting capacity evaluation authored by Dr. William Russell. Id. at 11-12.

Mother   states   that   the   court    “either   ignored   or     rejected   the

recommendations and didn’t allow [Mother] the opportunity to fulfill them.”

Id. at 12. Finally, Mother claims that Child has behavioral problems, that

Child’s preadoptive foster parents will likely decide not to adopt her, and

that Child would be better off if Mother were given more time to achieve

reunification. Id. at 13-14. In connection with this argument, Mother states

that Aunt accompanied her to the termination hearing and stood next to her.

Id. at 15. Mother asserts, through a series of rhetorical questions, that this

action shows that Aunt was lying when she alleged that Mother had

committed the acts resulting in Child’s placement, and that the trial court

abused its discretion by not finding Mother credible. Id. at 14-15.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights pursuant to Section 2511(a)(2).         During Mother’s

termination hearing, DHS social worker Jennie Cummons testified that Child

has been in care since June of 2010, as a result of incidents during which

“Mother threatened to kill [Child], was seen trying to strangle [Child], and

tried to sell her for a hundred dollars.”     N.T., 2/12/13, at 30-31.        Ms.

Cummons acknowledged that, since that time, Mother had completed, or at

least participated in, most of her FSP objectives. Id. at 45. For example,

Mother completed a parenting class and an anger management class. Id. at


                                       -7-
J-S77015-14


33-34.      However, Mother refused to admit that she had threatened, or

attempted to harm, Child, and Mother had missed several of her visits with

Child.     Id.   Mother also remained unemployed and resided with her

grandmother. Id. at 41.

         Ms. Cummons further testified that Mother had been “inconsistent”

with respect to her mental health treatment. Id. at 32. Specifically, Mother

was attending treatment “[w]eekly to biweekly” rather than twice per week

as recommended.        Id. at 33.    Additionally, Mother had not seen a

psychiatrist for medication management since the previous September. Id.

Ms. Cummons opined that Mother was unable to provide for Child, “[d]ue to

Mother being inconsistent with her own mental health and still continuing to

show ang[ry] outbursts and not admitting to being -- or working through the

abuse allegations.” Id. at 49.

         Ms. Cummons explained that Mother has a history of engaging in

threatening and erratic behavior.    She recounted one incident that took

place at a hearing on August 2, 2012, during which “Mother became very

angry and when the Master was questioning her, she stated that she didn’t

have time to take her medication that day because everyone was f’n rushing

her.” Id. at 34. Additionally, Mother threatened Ms. Cummons, and “was

threatening our counsel at DHS saying that she was going to f’n hurt him.”

Id. On December 27, 2012, Mother “was seen . . . threatening staff, other

DHS workers and clients” at the DHS office.    Id. at 36, 40.   Mother “was


                                    -8-
J-S77015-14


verbally abusive and threatening the staff [s]ecurity and other clients and

she repeatedly stated that she would hit anyone that walked by and

threatened violence to an agency worker who simply asked that she not use

such language with children around.” Id. at 36. This incident took place on

the same day that Mother completed her anger management class. Id. at

40.

        Social worker Nickie Davis testified that Mother missed approximately

one visit with Child per month, for a total of four or five missed visits. Id. at

51, 58. Ms. Davis noted that Mother does not become angry or impatient

with Child during visits. Id. at 59. She did, however, recount an incident

during which Child was not brought to a visit, and Mother responded by

slamming a glass door and using profanity. Id. at 53.

        Dr. William Russell testified at the termination hearing as an expert in

forensic psychology, with a specific expertise in parenting and custody. Id.

at 7.    Dr. Russell stated that he authored a parenting capacity evaluation

with regard to Mother in September of 2012. Id. at 8-9. He explained that

he conducted the evaluation by reviewing all available information about

Mother and by subjecting Mother to a personality test. In addition, he and

one of his interns interviewed Mother. Id. at 10.

        During the evaluation, Mother admitted that she sold crack cocaine

during the time she was pregnant with Child, and she reported that she had

no employment history other than “a short two-month period.” Id. at 14,


                                      -9-
J-S77015-14


16. Mother denied that she had abused Child, and blamed Aunt for Child’s

placement with DHS.     Id. at 12, 21, 28.     Mother also reported a lengthy

mental health history, resulting in difficulties getting along with people,

frequent mood swings, and “outbursts of control.”      Id. at 13, 16. Mother

stated that she has been diagnosed with “bipolar disorder, depression,

attention deficit, hyperactivity disorder and schizophrenia.”       Id. at 22.

Mother described herself as experiencing a variety of mental health issues,

including “sleeping problems, eating problems, memory problems, sadness,

hypervigilance, racing thoughts, more talkative than usual, depleted self-

esteem,   problems     concentrating,   lack    of   motivation,   feelings   of

hopelessness, nervousness, anxiety, excessive worry, excessive energy,

increased inactivity and impulsivity . . . .” Id. at 23-24. However, Mother

believed that she could control her anger, and that she did not need anger

management classes.      Id. at 14, 16, 24-25.        Mother stated that she

sometimes had difficulty telling the difference between a dream and real life.

Id. at 16-17, 24. She reported having thoughts of hurting herself, and she

“admitt[ed] to cutting herself in the past, most recently six months prior to”

the interview with Dr. Russell. Id. at 23.

      Ultimately, Dr. Russell concluded that Mother was not capable of

providing Child with safety and permanency.          Id. at 17.    Dr. Russell

explained that this conclusion was based on “inconsistency” in Mother’s

lifestyle, housing, and employment.      Id.    Dr. Russell also emphasized


                                    - 10 -
J-S77015-14


Mother’s inconsistent visitation with Child, and Mother’s “lack of any

consistent, stable, supportive relationships.” Id. Dr. Russell recommended

that Mother obtain “consistent psychotherapy . . . and consistent psychiatric

monitoring with medication,” followed by stable housing and employment, as

well as anger management classes and classes to improve her parenting

skills. Id. at 19, 26-27; DHS Exhibit 5 at 6-7.

      Mother testified that she missed Child and wanted her back.       N.T.,

2/12/13, at 63. Mother denied that she ever hit Child or tried to strangle

her, and claimed that Aunt lied about Mother’s behavior.      Id. at 62, 71.

Mother stated that she completed a parenting program, a housing and

financial workshop, and an anger management workshop.            Id. at 65;

Mother’s Exhibit 1-3.   She also testified that she was attending therapy

regularly. N.T., 2/12/13, at 66; Mother’s Exhibit 4. Mother claimed that she

was willing to complete the recommendations contained in Dr. Russell’s

report. N.T., 2/12/13, at 67-68.

      Mother admitted that she swore during the August 2, 2012 hearing,

but claimed that she only swore at the Master, and no one else. Id. at 60.

She also admitted to slamming a door when Child was not brought to a visit.

Id. at 61.    Mother denied that she ever threatened Ms. Cummons.        Id.

Mother claimed that she was not on her medication during some of her prior

outbursts, that she had been consistent with her medication since these




                                    - 11 -
J-S77015-14


outbursts, and that she would take additional medication as required. Id. at

68-69.

      In sum, our review of the record supports the trial court’s conclusion

that Mother is incapable of parenting Child, and that her parental incapacity

has left Child without essential parental care or control.       It was also

reasonable for the court to conclude that Mother will not, or cannot, remedy

this incapacity.   The record establishes that Mother’s mental health issues

have caused her to act violently and irrationally, and that Mother poses a

grave risk of harm to Child.       While Mother attends therapy and has

completed an anger management class, her mental health issues have

persisted, as evidenced by the incident that took place at the DHS office in

December of 2012. While Mother denied that she attempted to harm Child,

and blamed Aunt for Child’s placement with DHS, the trial court rejected

Mother’s testimony. The court’s credibility determination is supported by the

record, and we are required to accept it. See T.S.M., 71 A.3d at 267.

      Further, we reject Mother’s argument that the trial court failed to give

her sufficient time to follow the recommendations of Dr. Russell. At the time

of the termination hearing, Child had been in placement for over two and

one-half years, and we agree with the court that Mother has had ample

opportunity to improve her mental health and to make herself a suitable

parent.   Finally, Mother’s claim that Child’s preadoptive foster parents will




                                    - 12 -
J-S77015-14


ultimately refuse to adopt her is mere speculation, and does not warrant

reversal of the trial court’s order.

      Next, we consider whether termination was proper under Section

2511(b). The requisite analysis is as follows.

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. However, in cases where there is no evidence of a bond
      between a parent and child, it is reasonable to infer that no bond
      exists.   Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (some

citations omitted).

      With respect to the bond analysis pursuant to Section 2511(b), our

Supreme Court has explained, “the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition.”   T.S.M., 71 A.3d at 267.      “Common sense dictates that courts

considering termination must also consider whether the children are in a

pre-adoptive home and whether they have a bond with their foster parents.”

Id. at 268 (citation omitted). Moreover, in weighing the bond considerations

pursuant to section 2511(b), “courts must keep the ticking clock of

childhood ever in mind.     Children are young for a scant number of years,


                                       - 13 -
J-S77015-14


and we have an obligation to see to their healthy development quickly.

When courts fail . . . the result, all too often, is catastrophically maladjusted

children.” Id.

      Here, the trial court concluded that termination would be in Child’s

best interest because there was no evidence of a parental bond between

Mother and Child. Trial Court Opinion, 4/3/13, at 13. In contrast, Mother

argues that she was doing well in her visits with Child, and that the quality

of these visits demonstrated that such a bond exists. Mother’s Brief at 10.

      Again, we conclude that the record supports the trial court’s decision

to terminate Mother’s parental rights pursuant to Section 2511(b).           Ms.

Cummons testified that Child has resided with a preadoptive foster family

since July of 2012.    N.T., 2/12/13, at 36-37.      Child refers to her foster

parents as “Mom and Dad.” Id. at 37. Child is “very comfortable” in her

foster parents’ home, and she is “very bonded with the family.” Id. at 37-

38.   Ms. Cummons noted that Child had shown improvement while in the

care of the foster family, in that she is “[b]eing more socially acceptable to

others, calmer, less outbursts, affectionate.”     Id. at 47.   She opined that

Child would not suffer irreparable harm if Mother’s parental rights were

terminated. Id. at 38.

      Ms. Davis agreed that Child is “happy” in the care of her foster

parents, and that she would not suffer irreparable harm if Mother’s parental

rights were terminated.    Id. at 54-55.      Concerning visits between Mother


                                     - 14 -
J-S77015-14


and Child, Ms. Davis testified that these visits go “pretty well.” Id. at 50.

During a typical visit, Mother brings a snack for Child, as well as “beads to

make bracelets.” Id. Mother and Child also watch a movie. Id. Ms. Davis

explained that Child does not have a hard time leaving Mother after visits,

nor does she ask about Mother. Id. at 52. During rides back to her foster

home, Child does not talk about her foster family either, but Child does ask

if she can visit with Aunt. Id. at 51.

      Thus, the testimony presented during Mother’s termination hearing

confirms that it would be in Child’s best interest if Mother’s parental rights

were terminated. We agree with the trial court that there was little, if any,

evidence presented to suggest that Mother and Child are bonded. Instead,

Child is bonded with her foster parents. Child refers to her foster parents as

“Mom and Dad,” and Child has improved while in their care. Removing Child

from this environment would clearly be detrimental to Child’s well-being.

This is especially true where, as here, Mother’s ability to care for Child is

questionable at best.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights pursuant to

Section 2511(a)(2) and (b), we affirm the decree of the trial court.

      Decree affirmed.




                                     - 15 -
J-S77015-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/9/2015




                          - 16 -